Citation Nr: 1114156	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  10-08 3934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to nonservice-connected death pension benefits.  


REPRESENTATION

Appellant represented by:    Disabled American Veterans


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel



INTRODUCTION

The Veteran had active military service from January 1951 to March 1973.  He died in March 1978.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 decision of the Pension Management Center of the Department of Veterans Affairs (VA) in St. Paul, Minnesota that denied eligibility for nonservice-connected death pension benefits.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant's countable income minus unreimbursed medical expenses for 2009 exceeds the maximum annual income limitations for death pension benefits.  


CONCLUSION OF LAW

The appellant's countable annualized income is excessive for purposes of entitlement to nonservice-connected death pension benefits for the 2009 pension year.  38 U.S.C.A. §§ 501, 1521, 1522, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273, 3.274 (2010).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A.

The Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim.  See Holliday v. Principi, 14 Vet. App. 282-83 (2001).  For reasons expressed below, the Board finds that resolution of the issue on appeal is based on the operation of law and that the VCAA is generally not applicable.  

In Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in the matter.  The Board finds that such is the case as to the issue here on appeal.  As explained below, there is no dispute as to the facts.  This issue is being denied due to the appellant's failure to meet the basic eligibility requirements for the benefit sought.  Therefore, based on the Court's decision in Manning, the Board concludes that the appellant's claim is not subject to the provisions of the VCAA.  

Nevertheless, the Board finds that the appellant has been accorded ample opportunity to present evidence and argument as required by the Court's jurisprudence in general.  See 38 C.F.R. § 3.103 (2010). Specifically, the Board finds that a reasonable person reading the September 2009 notice letter, the September 2009 decision, and the February 2010 statement of the case would understand what evidence is necessary to support his claim and what VA would do to assist her in obtaining the evidence.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board finds that there can be no prejudice to the appellant due to a lack of adequate notice where, as here, none has been specifically alleged.  Id.

Analysis

The appellant asserts that she is entitled to death pension benefits for the 2009 calendar year because she does not have sufficient money to pay her bills or to obtain the health care that she needs.  

Death pension benefits are generally available for surviving spouses, as a result of the Veteran's nonservice-connected death.  38 U.S.C.A. § 1541(a).  An appellant is entitled to these benefits if the Veteran served for 90 days or more, part of which was during a period of war; or, if the Veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, if the appellant meets specific income and net worth requirements.  See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).

A surviving spouse who meets these requirements will be paid the maximum rate of death pension, reduced by the amount of countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  In determining income for this purpose, payments of any kind from any source are counted as income during the 12- month annualization period in which received unless specifically excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  In determining annual income, all payments of any kind or from any source including salary, retirement or annuity payments, or similar income, which has been waived, shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503(a); see also 38 C.F.R. § 3.271(a).  

Exclusions from income include the expenses of the Veteran's last illness and burial and for the Veteran's just debts, debts not incurred to secure real or personal property, if paid by the appellant.  38 C.F.R. § 3.272(h).  Such expenses may be deducted only for the 12-month annualization period in which they were paid.  38 C.F.R. § 3.272(h).  Exclusions from income do not include Social Security disability benefits.  38 C.F.R. § 3.272.  Such income is therefore included as countable income.  

Medical expenses in excess of five percent of the maximum income rate allowable, which have been paid, may be excluded from an individual's income for the same 12-month annualization period; to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).  The rates of death pension benefits are published in tabular form in appendix B of Veterans Benefits Administration Manual M21-1 (M21-1), and are given the same force and effect as if published in the Code of Federal Regulations.  38 C.F.R. § 3.21.

The total maximum annual pension rates (MAPR) for a surviving spouse with no dependents, effective December 1, 2008, was $7,933.00.  See 38 C.F.R. § 3.23(a)(5); VA Manual M21-1, Part I, Appendix B.  

The Veteran in this case served on active duty from January 1951 to March 1973, which included service during the Korean Conflict and the Vietnam Era.  The Veteran died in March 1978.  Thus, as the Veteran served for 90 days or more, part of which was during a period of war, in order to be entitled to nonservice-connected death pension benefits, the appellant must only meet the specific income and net worth requirements.  See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).

The appellant filed her claim for nonservice-connected death pension benefits in August 2009.  She did not report that she had any dependents.  She initially reported receiving $1025.00 per month in Social Security Administration (SSA) benefits.  She did not report any unreimbursed medical expenses.  Information from the SSA showed that she received an increase to $1121.40 per month, effective December 1, 2008 and that $96.40 per month was deducted for Medicare Part B premiums.  She was provided another opportunity to submit any medical expenses.  However, she responded that she was not sick and did not have significant medical expenses (although she had not gone to the eye doctor or the dentist because she did not have the money).  

These calculations resulted in income for VA purposes of $12,300.80 for the period from December 1, 2008 (which exceeds the MAPR of $7,933.00).

As the appellant's annual income exceeds the current MAPR, and has exceeded the MAPR in effect during the appellate period, for the award of nonservice-connected death pension benefits for a surviving spouse with no dependents, the claim of entitlement to nonservice-connected death pension benefits must be denied due to excessive yearly income.  

While the Board is sympathetic to the appellant's loss, and recognizes the Veteran's honorable service to his country, it is bound by the laws and regulations governing VA benefits.  Because Congress prohibits the payment of VA death pension to those whose countable income exceeds statutory limits, and the appellant's income exceeds those limits, she is not legally entitled to VA death pension benefits.  The appellant should understand that should her income decrease, or if the amount that she pays out in the form of unreimbursed medical expenses increases, she may reapply for improved death pension benefits.  



ORDER

Entitlement to nonservice-connected death pension benefits for the 2009 calendar year is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


